DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2022 and claims filed 11/04/2021 has been entered.
 

Status of Claims
Claims 1-13 are pending.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art is Huang et al (Pub No.: 2020/0065154) in view of Ma et al (NPL titled: Hardware Acceleration of Deep Convolutional Neural Networks on FPGA) further SUNWOO et al (Pub No.: 20190114532).  Huang discloses a method for performing a convolution operation (method for data management so as to reduce memory accessing times and improve efficiency of computation – see [p][0004]), the method comprising steps of: receiving, by a processor, image data associated with an image (see [p][0091] – where input data in the form of image data is received), wherein the image data comprises a set of feature matrix (note that the input data supplied to a convolution layer may be one, two, three, four, five, six, seven and more dimensions. In some embodiments, the input data supplied to an input layer such as a convolution layer may be dependent on the data characteristics. For example, if the input data are image data, the input data may be three-dimensional. As shown in FIG. 1, an input data may be an image with volume size of 224×224×3 representing a 224×224 pixels plane for each of three channels – see [p][0039]), and a kernel size (also note that the size of the filters/kernels and the number of filter/kernels may together determine the parameters required for each convolution layer. For example, a convolution layer may comprise four kernels each is a 2×2 plane for three channels thus the resulting total number of weights for the layer is 4×2×2×3 – see [p][0041]); generating, by the processor (main processor – see [p][0059]), convoluted data based on execution of convolution operation for each feature matrix, wherein the convolution operation is executed by multiplication of each feature, from the feature matrix (note that each multiplier may include a first input to receive a value of an input signal and a second input to receive a weight or kernel parameter. Multipliers may be hardware components that perform multiplication operation of integer or fixed-point inputs – see [p][0064]), with the depth information (note that a computing unit which includes the multipliers, 
  	However, Huang does not expressly disclose adding a predefined value.
 	Ma discloses hardware acceleration of deep CNN including adding a predefined value (see section 6.1.2, [p][001] – where a  nonlinear function is approximated by using lookup tables to store limited points).

 	Huan discloses a convolution layer may be a depthwise separable convolution. In such scenario, a convolution layer may be factorized into a depthwise convolution and a 1×1 pointwise convolution to combine the outputs of the depthwise convolution (see [p][0038]); however, the depthwise calculation is not equivalent to depth information being calculated with the MAC.  Furthermore, the  combination of Huang and Ma as a whole does not teach wherein the added data gets filtered by using a filter function upon receipt of a fourth signal and wherein the fourth signal is a parameter signal selected from a set of parameters, a bypass signal to bypass at least one of the MAC, the accumulator and the adder, or a START RELU signal in order to receive filter function.
 	SUNWOO discloses a method for a convolution operation an activation function unit receiving a convolution operation result from a MAC unit and apply an activation function to the result of the convolution operation. Here, the activation function may include, for example, sigmoid, a rectified linear unit (ReLu). However, SUNWOO does not expressly disclose “the added data gets filtered by using a filter function upon receipt of a fourth signal and wherein the fourth signal is a parameter signal selected from a set of parameters, a bypass signal to bypass at least one of the MAC, the accumulator and the adder, or a START RELU signal in order to receive filter function”.
 	The present method improves over the prior art by providing a fully configurable and low level complex processing elements to perform computation according to computation demand and the on-chip resource.  	
Any comments considered necessary by applicant must be submitted no later 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        February 12, 2022